Case: 4:17-cv-00988-SPM Doc. #: 38 Filed: 11/29/18 Page: 1 of 11 PageID #: 125



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOAN R. PEZZANI,                                      )
                                                      )
       Plaintiff,                                     )
                                                      )      Case No. 4:17CV00988SPM
v.                                                    )
                                                      )
UNITED STATES OF AMERICA,                             )
                                                      )
       Defendant.                                     )

             DEFENDANT UNITED STATES OF AMERICA=S TRIAL BRIEF

       COMES NOW Defendant, United States of America, and in compliance with this Court=s

Order dated, October 11, 2018, [Doc. 29] and submits this trial brief to the Court and opposing

counsel.

                                   STATEMENT OF FACTS

       This action under the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§1346(b), 2671-

2680, arises from personal injuries sustained by Plaintiff Joan Pezzani, (“Plaintiff”) on July 24,

2015, at the United States Air Force Academy Equestrian Center (“Horse Stables”), Colorado

Springs, Colorado. Plaintiff’s injury to her right knee occurred when she unsuccessfully attempted

to mount a trail horse on her first and only attempt, and she had subsequent surgery for an anterior

cruciate ligament (“ACL”) reconstruction. As such, the substantive law of Colorado applies to

Plaintiff’s negligence claim as Athe law of the place where the act or omission occurred.@ 28

U.S.C.'1346(b). Venue is proper as Plaintiff resides in this District. 28 U.S.C. §1402(b). The

United States Air Force (AUSAF@) is a component of the Department of Defense, an agency of the

federal government, and the United States of America is a properly named Defendant. Plaintiff

seeks more than $300,000 in damages and Defendant denies liability under Colorado Revised




                                                -1-
Case: 4:17-cv-00988-SPM Doc. #: 38 Filed: 11/29/18 Page: 2 of 11 PageID #: 126



Statutes (“C.R.S.”) §13-21-119.

       Plaintiff resides in Hillsboro, Missouri. In July of 2015, Plaintiff and her family, consisting

of her husband Martin Pezzani, and their two (2) minor daughters, approximately 13 and 11 years

old at the time, traveled to Colorado Springs, CO for vacation to visit Plaintiff’s sister, retired

Army Colonel Diana Heinz, and her sister’s family. On the morning of July 24, 2015, Plaintiff was

a patron at the Horse Stables along with eight (8) other people, three (3) adults and five (5) minor

children, consisting of both immediate and extended family members. The group of nine (9)

(“Group”) were: Plaintiff, her husband, and their two minor daughters, Plaintiff’s sister and her

husband Tony Heinz, and their two (2) minor sons, also approximately 13 and 11 years old at the

time, and another minor cousin of the family.

       The Group was the first group signed up to ride that day. Tony Heinz purposely arrived

early and alone and before other members of the Group so they could do the unguided ride that is

offered by the Horse Stables for the first ride of the day on a “first come, first served” basis. An

unguided ride has no wrangler/escort/employee along on the ride to provide direction or assistance

of any kind, if needed. The other eight members of the Group arrived shortly thereafter in a single

separate vehicle. There will be evidence in this case that the Horse Stable inquired of Tony Heinz,

generally, into the make-up the Group and levels of experience during the check-in/sign-in process.

There will be evidence that Tony Heinz actually observed the Horse Stable employees asking

others about riding experience.

                                          ARGUMENT

       The Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. '' 1346(b)

and 2671 et seq. These sections are the proper jurisdictional basis for actions brought pursuant to




                                                -2-
 Case: 4:17-cv-00988-SPM Doc. #: 38 Filed: 11/29/18 Page: 3 of 11 PageID #: 127



the Federal Tort Claims Act (AFTCA@) 1 . Venue is proper pursuant to 28 U.S.C. '1402(b) as

Plaintiff resides in Hillsboro, MO, which is located within this District.

        The FTCA waives the sovereign immunity of the United States and renders it liable in tort

Ain the same manner to the same extent as a private individual under like circumstances, [except]

for interest prior to judgment or for punitive damages.@ 28 U.S.C. '2674. The law of Colorado, as

Athe law of the place where the act or omission occurred,@ provides the substantive law applicable

to Plaintiffs= negligence claim. 28 U.S.C. '1346(b).

        Colorado has enacted the Equine Statute, C.R.S. §13-21-119, which grants an exemption

to civil liability, with some exceptions, for those who provide horses for equine activities.

Subsection 3 of the code section states, “Except as provided in subsection (4) of this section, an

equine activity sponsor, an equine professional… or any other person…shall not be liable for an

injury to or death of a participant resulting from the inherent risks of equine activities…”

“Equine activity” includes “Riding, inspecting, or evaluating an equine belonging to another,

whether or not the owner has received some monetary consideration or other thing of value for use

of the equine…”. Subsection (c)(IV). Subsection (f) defines “inherent risk” as “those dangers or

conditions which are an integral part of equine activities…”. It then lists several risks but states

that inherent risks are “not limited” to the risks enumerated. Two (2) of the express inherent risks

applicable are: 1) certain hazards such as surface and subsurface conditions, and 2) the potential

of the participant to act in a negligent manner that may contribute to injury to the participant or

others, such as failing to maintain control over the animal or not acting within his or her ability.”



        1
          The employees of the United States Air Force Academy were acting in the scope of their federal
employment at the time Plaintiff was injured. Plaintiff properly pursued this action pursuant to the FTCA and prior
to bringing this cause of action, timely filed and exhausted all administrative remedies required pursuant to 28
U.S.C.''2401(b), 2671 - 2675(a).




                                                        -3-
Case: 4:17-cv-00988-SPM Doc. #: 38 Filed: 11/29/18 Page: 4 of 11 PageID #: 128



Subsection 2(f)(III) and (V). Plaintiff may argue that since they mounted on asphalt instead of dirt

or grass, the impact when she came down may have been a contributing factor of her injuries.

However, Plaintiff acted in a negligent manner as she was not acting within her ability. Plaintiff

has no fear of horses and feels comfortable around them, as she has ridden approximately eight

times, even bareback as a teenager.

       Plaintiff alleges she felt she could not mount the horse at the Horse Stable with the stirrups

at the length they were. However, Plaintiff attempted to mount the horse anyway when she, for

some unknown reason, was undisputedly in a hurry to get on her horse in an attempt to supervise

one of her daughters. The youngest daughter, who had a heart condition, was tied off to her father’s

horse with a “lead rope”. Along with employees in the area, the other two adults familiar with the

Horse Stable and its operation, were more than capable of monitoring and supervising the Group

before heading out on the ride. Contrary to other evidence, Plaintiff alleges her daughter took off

at a fast pace to catch up with the others heading out on the ride which triggered her hasty attempt

to mount. The evidence will show that while the horses may have been moving and milling around,

no one actually started heading out on the ride until it was determined that Plaintiff was not going.

The evidence will demonstrate that after she failed to get on the horse, Plaintiff had a conversation

with her sister and Plaintiff told her sister that she was not going and did not tell her sister she was

hurt. Plaintiff’s sister and brother-in-law both have military nursing backgrounds. There is no

evidence that Plaintiff’s husband knew she was hurt when the Group left for the ride.

       There is no evidence in this case that anyone was in any danger before, during, or after the

trail ride. In her haste, she placed the left hand on the horn of the saddle but placed her right hand

on the side of the saddle instead of the top of the saddle, placed her left foot in the stirrup, and

failed to get the proper pull and/or enough spring from the right foot, or both, to get high enough




                                                  -4-
Case: 4:17-cv-00988-SPM Doc. #: 38 Filed: 11/29/18 Page: 5 of 11 PageID #: 129



to kick her right leg over and get saddled. Setting the stirrup length aside, Plaintiff’s sister will

testify she actually watched Plaintiff attempt to mount because Plaintiff’s sister believed it would

be physically challenging for Plaintiff.

        When the Group took off on the ride, the Horse Stable employee that was with Plaintiff

when she was attempting to mount remained with her to make sure she was okay, then walked

Plaintiff to a mounting platform nearby where she could sit and rest. After another Horse Stable

employee finished getting through some of his patrons in the next group, he walked over to see if

Plaintiff was okay and she said she was. This employee actually offered Plaintiff the air-

conditioned breakroom for her to wait inside but she declined and said she would wait on the

mounting platform for her family to return.       This was approximately an hour to an hour and

fifteen minutes, the length of the trail ride.    Once the family returned and first learned that

Plaintiff was injured, they retrieved their vehicle and drove up to the mounting platform where

Plaintiff was and transported her off the grounds.

        Subsection 4(b) contains five (5) exceptions to the exemption from civil liability.

However, Plaintiff will pursue her claim under only one.      There is no evidence that the tack was

faulty on Plaintiff’s horse that would contribute to her injury. 4(b)(I)(A). There is no evidence that

a dangerous latent condition existed that was known to the Horse Stable and contributed to

Plaintiff’s injuries.   4(b)(II). There is no evidence that the Horse Stable’s acts and/or omissions

constituted willful or wanton disregard for the safety of Plaintiff which caused the injury.

4(b)(III). There is no evidence that the Horse Stables intentionally injured Plaintiff. 4(b)(IV).

Plaintiff’s case rides on the theory that the Horse Stables “provided the animal and failed to make

reasonable and prudent efforts to determine the ability of the participant to engage safely in the

equine activity… and determine the ability of the participant to safely mange the particular animal




                                                 -5-
Case: 4:17-cv-00988-SPM Doc. #: 38 Filed: 11/29/18 Page: 6 of 11 PageID #: 130



based on the participant’s representations of his ability.”   4(b)(I)(B).   There is no evidence that

Plaintiff could not have safely managed the horse that was brought to her.        Therefore, Plaintiff’s

entire case rests on proving that the Horse Stable failed to make reasonable and prudent efforts to

determine the ability of Plaintiff to engage safely in the unguided trail ride.    Without knowledge

of what a proper length of stirrup is, Plaintiff’s entire case is based on her allegation that she

believed the stirrups were too high for her to mount but attempted to get on the horse anyway.

When Plaintiff came back down she injured her right knee.

       There are few cases reported involving the Colorado statute or any other states regarding

injuries while participating in equine activities. Virtually all of them involve a person being thrown

or falling from a horse while riding or due to faulty tack. Those scenarios do not apply here.

Mounting a horse to ride is clearly participating in an equine activity. Although not specified in

the statute, the risks of mounting and dismounting a horse while participating in a trail ride are

certainly an “integral part of equine activity…”. Accordingly, a saddle and stirrups are an integral

part of mounting a horse unless riding bareback.

       To make a submissible case against Defendant, Plaintiff must first prove that there was, in

fact, a duty of care. The threshold issue to be answered by the “inherent risk” question is one of

duty, not breach. That is, if one's injuries are caused by an inherent risk of equine activity, as in

this case by participating in a horseback trail ride, the duty is defined by the qualified immunity of

C.R.S. § 13-21-119, rather than the common law. “Whether the Defendants owed a duty to Plaintiff

is a question of law for this Court, as is the scope of that duty.” Dufficy & Sons, Inc. v. BRW, Inc.,

74 P.3d 380, 383 (Colo. App. 2003); Taco Bell, Inc. v. Lannon, 744 P.2d 43 (Colo. 1987).

       The first question is whether there is a duty. In order for this Court to determine what

duty the Defendant owed Plaintiff, it is necessary to first address the issue of whether Plaintiff's




                                                 -6-
Case: 4:17-cv-00988-SPM Doc. #: 38 Filed: 11/29/18 Page: 7 of 11 PageID #: 131



accident resulted from an inherent risk of equine activities. If so, C.R.S. § 13-21-119, not the

common law, defines the duty. Fielder v. Academy Riding Stables, 49 P.3d 349, 350 (Colo. App.

2002) (“The immunity statute is inconsistent with the former duties of an equine professional under

the common law.”) Additionally, if C.R.S. § 13-21-119 applies, the common law duty cases are

inapplicable.

       The first question is whether there is a duty. To answer that question, the Court must

determine if the injury was caused from the result of an inherent risk of the equine activity in

question. While usually a question for the finder of fact, the inherent risk determination may be

made by the Court if the Court concludes reasonable minds cannot differ that the cause was an

inherent risk. The only issue with respect to the lowering of Plaintiff’s stirrup in order for her to

mount the horse, or lack therefore, is whether stirrup length is an inherent risk of horseback riding.

This Court should conclude it is.

       The length of stirrups is done using a human's “best judgment,” and such adjustments are

“subject to human error.” Kovnat v. Xanterra Parks and Resorts, 770 F.3d 949, 953 (10th Cir.

2014) (referencing the district court’s analysis) As further analyzed, stirrups are an integral part of

any horseback ride unless the rider is riding bareback. Every time a person decides to go horseback

riding, it is a human using his or her “best judgment” and own “visual” inspection to ensure the

stirrups are properly adjusted. Id. Stirrups are adjusted without scientific precision and there is

always the possibility a wrangler will place the stirrups too high or too low. It is a judgment call

of the Horse Stable employee. It is this imprecision that makes the length of stirrups an inherent

risk of equine activity. Consequently, the possibility of a stirrup length that is too high or too low

is characteristic in horseback riding and therefore “inherent in” horseback riding.

       If for some reason this Court finds that stirrups being set too high is not an inherent risk of




                                                 -7-
Case: 4:17-cv-00988-SPM Doc. #: 38 Filed: 11/29/18 Page: 8 of 11 PageID #: 132



equine activity, then it should apply the common law duty. At common law, one who rents horses

to riders owes a duty of reasonable care. Shandy v. Sombrero Ranches, Inc. 525 P.2d 487 (Colo.

Ct. App. 1974). As such, a negligence claim has four elements: a duty owed by the defendant to

the plaintiff, a breach of that duty, injury to the plaintiff, and a proximate cause relationship

between the breach and the injury. Casebolt v. Cowan, 829 P.2d 352, 356 (Colo.1992). Thus, “[a]

cause of action in tort arises out of a violation of a legal duty imposed upon an actor to avoid

causing harm to others.” United Blood Servs. v. Quintana, 827 P.2d 509, 519 (Colo.1992). A legal

duty is defined in terms of a standard of care. Id. “The source of the duty and the corresponding

standard essential to the proper discharge of the duty may originate from a judicial decision or a

legislative enactment.” Id.

       Colorado cases espouse the general principle that a legal duty to use reasonable care arises

in response to a foreseeable and unreasonable risk of harm to others. Id. In Colorado personal

injury cases, negligence is defined as a failure to do an act which a reasonably careful person would

do, or the doing of an act which a reasonably careful person would not do, under the same or

similar circumstances to protect oneself or others from bodily injury. Lombard v. Colo. Outdoor

Educ. Ctr., 266 P.3d 412, 415 (Colo.App.2011). Thus, “in ordinary negligence cases, an actor is

required to conform his or her conduct to a standard of objective behavior measured by what a

reasonable person of ordinary prudence would or would not do under the same or similar

circumstances.” Quintana, 827 P.2d at 519.

       Under the “reasonable person standard,” “the greater the risk, the greater the amount of

care required to avoid injury to others.” Imperial Distrib. Servs., Inc. v. Forrest, 741 P.2d 1251,

1254 (Colo.1987). Hence, what constitutes reasonable care varies according to the degree of risk

associated with the activity in question. Id. An increased risk is therefore necessarily a prerequisite




                                                 -8-
Case: 4:17-cv-00988-SPM Doc. #: 38 Filed: 11/29/18 Page: 9 of 11 PageID #: 133



to imposing a higher degree of care on the defendant. Bayer v. Crested Butte Mountain Resort,

Inc., 960 P.2d 70, 73 (Colo.1998) (the amount of care demanded by the standard of reasonable

conduct must be in proportion to the risk); Imperial Distrib. Servs., Inc., 741 P.2d at 1254.

       In this case, Plaintiff was the last one in the Group to attempt to mount her horse as the

remaining eight were already mounted and ready to leave. Plaintiff alleges she believed that the

stirrups were set too high for her to mount the horse. Plaintiff’s equine expert will admit that there

is no standard stirrup length for mounting a horse. Plaintiff will admit that she does not know what

a proper stirrup length should be when mounting a horse. Plaintiff alleges she requested the stirrups

be set lower so she could mount and alleges the Horse Stable employee said she had long enough

legs to mount with them set as is. The Horse Stable employees will deny this scenario could even

happen because, as part of their daily routine, they adjust saddles and stirrups and other horse tack

regularly, when requested by riders, without reservation.       Evidence will show that adjusting

stirrups is a very simple task.

       While Defendant argues it is immune from liability under C.R.S. §13-21-119, and further

argues if the Court denies that the length of stirrup was an inherent risk with Plaintiff making a

submissible case under one of the statute’s exceptions, Plaintiff still fails to meet the prima facie

case of negligence. Defendant submits the issue of Colorado’s comparative fault law for

completeness.

       Under Colorado law, C.R.S . §13-21-111(3), “…the court shall reduce the amount of the

verdict in proportion to the amount of negligence attributable to the person for whose injury,

damage, or death recovery is made; but, if the said proportion is equal to or greater than the

negligence of the person against whom recovery is sought, then, in such event, the court shall enter

a judgment for the defendant.” While Defendant denies any negligence and does not believe




                                                 -9-
Case: 4:17-cv-00988-SPM Doc. #: 38 Filed: 11/29/18 Page: 10 of 11 PageID #: 134



Plaintiff can establish the requisite causal connection, Defendant argues that a verdict in this case

must be for Defendant as Plaintiff cannot establish that Defendant’s percentage of negligence is

51%.

         Under Colorado law, C.R.S . §13-21-111(7), “…a person assumes the risk of injury or

damage if he voluntarily exposes himself to injury or damage with knowledge or appreciation of

the danger and risk involved.” “[Assumption of risk is a matter of knowledge of the danger and

intelligent acquiescence in it, while contributory negligence is a matter of some fault or departure

from the standard of reasonable conduct,…The two may coexist, or either may exist without the

other. The difference is frequently one between risks which were in fact known to the plaintiff,

or so obvious that he must be taken to have known them, and risks which he merely might have

discovered by the exercise of ordinary care.” Harris v. Ark, 810 P.2d 226 (Colo. 1991).

         There are no lost wages in this case.

         There is no loss of consortium claim in this case.

         Punitive damages are specifically precluded by the Federal Tort Claims Act, 28 U.S.C.

'2674.

         AThere is a fallacy, which seems to be widely accepted, that for any personal injury,

however caused, some person or instrumentality should be liable in damages. Such is not and has

never been the law.@ Lavine v. General Mills, Inc., 519 F.Supp. 332, 337 (N.D.Ga. 1981).

         WHEREFORE Defendant is immune from liability under Colorado law due to the inherent

risk of injury while mounting a horse. If it is determined there is no inherent risk associated with

stirrup length while mounting a horse in this case, Plaintiff still fails to make her prima facie case

of negligence. Furthermore, if the Court finds negligence in this case, Plaintiff’s negligence is

equal to or greater than Defendant’s negligence and verdict should be in favor of Defendant.




                                                 -10-
Case: 4:17-cv-00988-SPM Doc. #: 38 Filed: 11/29/18 Page: 11 of 11 PageID #: 135



                                              Respectfully submitted,

                                              JEFFREY B. JENSEN
                                              United States Attorney

                                                s/ Nicholas P. Llewellyn
                                              NICHOLAS P. LLEWELLYN              #52836
                                              Chief, Civil Division
                                              Thomas F. Eagleton U.S. Courthouse
                                              111 South Tenth Street, 20th Floor
                                              St. Louis, Missouri 63102
                                              (314) 539-7637
                                              (314) 539-2777 FAX
                                              Email: nicholas.llewellyn@usdoj.gov




                                 CERTIFICATE OF SERVICE

        I hereby certify that on November 28, 2018, the foregoing Trial Brief was filed
electronically with the Clerk of the Court to be served by operation of the Court=s electronic filing
system upon the following:

       James E. Parrot
       parrotlaw@sbcglobal.net


                                                  s/ Nicholas P. Llewellyn
                                              NICHOLAS P. LLEWELLYN




                                               -11-
